Citation Nr: 1822203	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected degenerative changes of the right knee.

2.  Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbosacral spine prior to April 17, 2017, and in excess of 40 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the claims of increased rating for the Veteran's right knee and lumbosacral spine disabilities is required in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2017). 

The Veteran's degenerative changes of the right knee is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257-5010.  His service-connected degenerative disc disease of the lumbosacral spine is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  These applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from April 2017, do not meet the specifications of Correia.  Specifically, the examination report does not provide range of motion findings that were obtained on active versus passive motion, nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the respective examination findings are adequate for a contemporaneous rating.  Further examinations are thus necessary under 38 C.F.R. § 3.159 (c)(4).  

In addition, remand of the claims for initial disability ratings in excess of 10 percent for the service-connected radiculopathy of the left and right lower extremities is required as the requested spine examination will include neurological findings.  Thus, the radiculopathy ratings are intertwined with the spine rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and non-VA treatment records, including VA treatment records dated since May 2017 and associate those documents with the Veteran's claims file.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of his service-connected right knee and lumbosacral spine disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of both the right knee and lumbosacral spine disabilities, and make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

a) With respect to the spine and both knees, the examination should record the results of range of motion (1) on BOTH active and passive motion, (2) in weight-bearing and non-weight-bearing, and (3) of the opposite undamaged joint (to the extent applicable/possible). If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.  

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss of the right knee and thoracolumbar spine. If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up. If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so. If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.

c) The examiner should review the prior 2011 VA examination report of record concerning the Veteran's right knee and the medical evidence of record prior to 2017 with respect to the low back. The examiner should attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the ranges of motion of the Veteran's right knee and low back in active motion, passive motion, weight-bearing, nonweight-bearing, and in comparison to the opposite undamaged joint (to the extent applicable/possible). The examiner should also attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the additional functional impairment on repeated use or during flare-ups (in terms of the degree of additional range of motion loss). If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given. A detailed rationale is requested for all opinions provided.  

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




